DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Le Miroir fenetre en 53 photos, Archzine, July 11, 2017
https://web.archive.org/web/20170711063333/https://archzine.fr/meubles/miroir/miroir-fenetre/  in view of Fitch, US Patent 261146  and PREBUSHEWSKI, CA 2273679 A1.
Regarding claim 1, Archzine teaches a mirror apparatus comprising: a frame having an inner surface that defines a display opening; a mirror coupled to the frame, the mirror comprising a reflective front surface that is exposed within the display opening; a decorative door pivotably coupled to the inside of the frame, the decorative door being pivotable between: (1) a closed state whereby the decorative door overlies a portion of the reflective front surface of the mirror, the decorative door comprising a plurality of openings through which the reflective front surface of the mirror is exposed; and (2) an open state whereby the decorative door does not overlie any portion of the reflective front surface of the mirror; and a locking assembly (latch) configured to lock the decorative door in the closed state.	

    PNG
    media_image1.png
    736
    571
    media_image1.png
    Greyscale

Archzine does not teach a single door with a  hinge on one side and a latch on the opposite side or a locking assembly comprising a lock plate and a latch.
Prebushewski teaches a security panel and frame assembly for a building window comprising a frame 5, a security panel 1 hinged to the frame on one side at 9 and latched to the from on the other side at 37 and 39 (figure 2).
 
    PNG
    media_image2.png
    447
    554
    media_image2.png
    Greyscale

Fitch teaches a locking assembly (end gate fastening) comprises: a lock plate D comprising a mounting portion coupled to a body A and a locking portion that extends from the mounting portion and is spaced apart from the surface of the body by a gap; and a latch C pivotably coupled to a surface of the board B; wherein the locking assembly is adjustable between: (1) a locked state whereby the latch C is located within the gap  and the board B is locked in the closed state (figures 1 and 3); and (2) an unlocked state whereby the latch C is not located within the gap and the board B can be freely pivoted between the closed and open states (figure 2).   
	It would have been obvious to one having ordinary skill in the art to construct the mirror apparatus taught by Archzine with a single door as taught by Prebushewski t to reduce the number of moveable parts and to enhance the aesthetic appearance of the mirror.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the latch taught by Archzine with the latch comprising a lock plate and latch as taught by Fitch as an alternate means to securing the shuttered doors to the frame. Such a modification would have involved a simple substitution of one known latch for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 3, 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-22 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631